                                   CIVIL MINUTES - GENERAL
 Case No.        CV18-7452 WDK (Ex)                                     Date     February 11, 2019

 Title           Joe Hand Promotions, Inc. v. Moses Sahakian, et al.



 Present: The               William D. Keller, United States District Judge
 Honorable
         Stephen Montes Kerr                             n/a                               n/a
             Deputy Clerk                      Court Reporter / Recorder                 Tape No.
           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                         n/a                                                    n/a
 Proceedings:            (In Chambers) ORDER TO SHOW CAUSE

       The Court, on its own motion, hereby ORDERS plaintiff to show cause in writing
no later than March 4, 2019 why this action should not be dismissed for lack of
prosecution as to defendants Moses Sahakian and Iconic Eats, LLC. As an alternative to
a written response by plaintiff, the Court will consider the filing of one of the following
as an appropriate response to this OSC on or before the above date:

         Answer to Complaint or Plaintiff’s Application for Default
         (Fed. R. Civ. P. 55(a)).

       It is plaintiff's responsibility to respond promptly to all Orders and to prosecute the
action diligently, including filing proofs of service and stipulations extending time to
respond. If necessary, plaintiff must also pursue Rule 55 remedies promptly upon the
default of any defendant. All stipulations affecting the progress of the case must be
approved by the Court. See Local Rule 8-3.

      No oral argument on this matter will be heard unless ordered by the Court. The
Order will stand submitted upon the filing of a responsive pleading or motion on or
before the date upon which a response by plaintiff is due.

      Plaintiff’s counsel is ordered to serve this minute order on all defendants within 48
hours from the date of this order.

         IT IS SO ORDERED.
                                                                                           :

                                                         Initials of Preparer   SMO




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                               Page 1 of 1
